EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

2.	Applicant’s arguments, see P. 6-10, filed 06/16/2021, with respect to Rejections under 35 U.S.C. § 102(a)(2) and 35 U.S.C. § 103 have been fully considered and are persuasive. The Rejections under 35 U.S.C. § 102(a)(2) and 35 U.S.C. § 103 have been withdrawn.

Allowable Subject Matter

3.	Claims 1-13 are allowed.

4.	The following is an examiner’s statement of reasons for allowance:

DO et al. (US PGPub./Pat. 20180122294) teach a display panel; a source drive IC configured to provide data voltages to the pixels, convert signals indicating driving characteristics of the pixels into sensing data and output the sensing data; and a timing controller configured to transmit a control data packet and a video data packet to the source drive IC through first and second wire pairs and receive the sensing data from the source drive IC through the second wire pair, wherein the timing controller is configured to load lock information indicating whether a clock extracted from a signal provided from the source drive IC through the second wire pair is locked or not into the control data packet and provide the control data packet to the source drive IC through the first wire pair, when receiving data from the source drive IC.

JEONG et al. (US PGPub./Pat. 20180033374) teach an organic light-emitting display device includes: a display panel including: a plurality of pixels configured to display an image, each pixel among the plurality of pixels including a driving transistor and a sensing transistor, a plurality of data lines respectively connected to each driving transistor, and a plurality of sensing signal lines respectively connected to each sensing transistor, a plurality of source drive integrated circuits (ICs) configured to: supply data voltages to the plurality of data lines, and supply sensing voltages to the plurality of sensing signal lines, and a timing controller configured to supply digital video data and a data timing control signal to the source driver ICs, wherein each of the plurality of source driver ICs includes a sensing voltage supply unit configured to generate the sensing voltages.



“…a first circuit, configured to generate a first signal according to the first sensing signal and provide a processing circuit with the first signal through a first signal path during a pre-processing period; and
a second circuit, configured to generate a second signal according to the first sensing signal and provide the processing circuit with the second signal through a second signal path different from the first signal path during a normal processing period after the pre-processing period,
wherein both the pre-processing period and the normal processing period are included in a sensing period of the display panel.” (Claim 1; Claim 11 is similar),

“…a first number of input terminals, configured to receive a plurality of sensing signals from the sensing lines of the display panel, respectively, wherein the first number is equal to a total number of the sensing lines; …
a second number of one or more dummy sensing circuits, each coupled between one or more corresponding ones of the first number of input terminals and the processing circuit, and the second number is less than the first number; and
a third number of sensing circuits, each coupled between a corresponding one of the first number of input terminals and the processing circuit, and the third number is equal to the first number.” (Claim 6),

in combination with the other elements (or steps) of the device or apparatus and method recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571) 270-3704. The examiner can normally be reached on Monday to Friday 8:00 AM to 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINH T LAM/Primary Examiner, Art Unit 2628